Citation Nr: 0516459	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1998, for a grant of service connection for post-traumatic 
stress disorder (PTSD), to include the issue of whether there 
was clear and unmistakable error (CUE) in November 1993 
rating decisions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that increased the evaluation 
of the veteran's PTSD from 30 to 70 percent, effective 
February 25, 1998.  The veteran perfected an appeal to the 
Board challenging the effective date assigned by the RO for 
the 70 percent rating for his PTSD.

When this case was initially before the Board in October 
2002, the Board determined that the veteran's claim required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in October 2003, the Board remanded the matter to 
the RO.  Because the RO has confirmed and continued its 
denial of the veteran's claim, the case has been returned to 
the Board for further appellate consideration.

On his November 2001 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board (now known as a Veterans 
Law Judge) at the local VA office.  The veteran, however, 
subsequently indicated that he wished to testify instead 
before a hearing officer at the RO in lieu of appearing 
before a Veterans Law Judge; that hearing was held in 
February 2002.  In light of the foregoing, the veteran's 
request for a Board hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  The veteran's receipt of the Purple Heart Medal and the 
Combat Infantryman Badge shows that he engaged in combat 
while serving in Vietnam.

2.  On December 22, 1992, the veteran filed his initial claim 
of service connection for PTSD.

3.  In November 1993 rating decisions, the RO denied the 
veteran's claim of service connection for PTSD on the basis 
that the veteran did not have the disability.

4.  VA medical records, however, show that the veteran began 
receiving VA care for his psychiatric disability and was 
initially diagnosed as having PTSD in November 1992; these 
records were physically not associated with the claims folder 
until 2004.

5.  The correct facts, as they were constructively known at 
the time, were not accurately reported, and this error 
manifestly changed the outcome of the November 1993 rating 
decisions.

6.  On February 25, 1998, the RO received the veteran's 
application to reopen a claim of service connection for PTSD.

7.  In a December 1998 rating decision, the RO granted 
service connection for PTSD, effective February 25, 1998, on 
the basis that he was combat veteran and the evidence showed 
that he had the disability.



CONCLUSIONS OF LAW

1.  The RO's November 1993 rating decisions denying service 
connection for PTSD were clearly and unmistakably erroneous 
and did not become final.  38 U.S.C.A. §§ 5109A, 7104 (West 
2002); 38 C.F.R. § 3.105(a) (2004).

2.  An effective date of December 22, 1992, for the award of 
service connection for PTSD, is warranted.  38 U.S.C.A. 
§§ 1110, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this new legislation but 
finds that, given the favorable action taken below, no 
further assistance is required.

Background and Analysis

In his statements and testimony, the veteran maintains that 
the grant of service connection PTSD should be retroactive to 
the date his filed his initial claim of service connection 
for this condition on December 22, 1992.  In support, he 
asserts that the RO's November 1993 rating decisions denying 
service connection for PTSD were clearly and unmistakably 
erroneous because the evidence showed that he had PTSD due to 
his Vietnam combat service.  The veteran alternatively seeks 
an effective date in December 1992 on the basis that he 
submitted a timely Substantive Appeal to perfect his appeal 
of the November 1993 rating actions and maintains that that 
document should be in the claims folder.

The uncontroverted evidence shows that the veteran, who 
served in combat Vietnam and who was awarded the Purple Heart 
Medal and the Combat Infantryman Badge, filed his initial 
claim of service connection for PTSD at the RO on December 
22, 1992.  

In November 8, 1993, and November 22, 1993, rating decisions, 
the RO denied service connection for PTSD on the basis that 
the veteran did not have the condition.  On December 16, 
1993, the veteran filed a timely Notice of Disagreement (NOD) 
with the November 8, 1993, determination, and on February 4, 
1994, the RO issued him a Statement of the Case (SOC).  
Although the claims folder has been rebuilt, there is no 
documentary evidence that the veteran or his representative 
filed a Substantive Appeal to perfect an appeal of the 
November 1993 rating decisions.

The pertinent evidence physically of record at the time of 
the November 1993 rating decisions and considered by the RO 
included the veteran's service medical and personnel records; 
a February 1993 VA general medical examination report showing 
that a physician diagnosed the veteran as having PTSD; a 
February 1993 VA psychiatric examination report prepared by a 
psychologist who ruled out a diagnosis of PTSD; and an 
October 1993 private medical report reflecting that Dr. 
Joseph F. Colligan, a private psychiatrist, diagnosed the 
veteran as having PTSD.  

Although not physically of record, a review of the record 
shows that the veteran began receiving treatment for PTSD on 
November 29, 1992, at the Greenville, North Carolina, Vet 
Center.  Further, although only recently obtained, these 
records reflect that the veteran was diagnosed as having PTSD 
due to his combat service in Vietnam.

On February 25, 1998, the veteran filed an application to 
reopen a claim of service connection for PTSD, which the RO 
granted in December 1998.  Based on the veteran's receipt of 
combat citations in Vietnam and the medical evidence, 
including the opinion of the psychiatrist who conducted the 
August 1998 VA psychiatric examination, the RO established 
February 25, 1998, as the effective date of service 
connection.

With regard to the CUE aspect of the veteran's claim, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has stated that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to 
prove the existence of clear and unmistakable error, a 
claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision); see also Hines v. 
Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is CUE 
in a prior decision.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Simmons v. Principi, 17 Vet. 
App. 104, 114 (2003); see also Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).  

The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Further, the Court has held that the VA's breach of its duty 
to assist cannot generally form a basis for a claim of CUE.  
Cook v. Principi, 318 F. 3d 1334, 1344-47 (Fed. Cir. 2002) 
(en banc); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Records generated by VA facilities, including Vet Centers, 
however, that may have an impact on the adjudication of a 
claim, are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the constructive notice 
doctrine is applicable retroactively to VA adjudications, and 
specifically to claims alleging CUE in VA decisions, provided 
that, as here, the decisions are dated since the Court's 
issuance of its decision in Bell, i.e. since July 21, 1992, 
because the Bell doctrine was the law at the time of the 
November 1993 RO rating decisions.  See Lynch v. Gober, 11 
Vet. App. 22, 29 (1997), vacated and remanded on other 
grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 
1998) (table), reinstated by Lynch v. West, 12 Vet. App. 391 
(1999); Damrel v. Brown, 6 Vet. App. at 246.  

In this regard, the Board observes that the VA General 
Counsel has similarly concluded that, with respect to final 
agency of original jurisdiction (AOJ) decisions rendered on 
or after July 21, 1992, an AOJ's failure to consider records 
that were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error, provided that the 
failure affected the outcome of the claim.  VAOPGCPREC 12-95, 
60 Fed. Reg. 43,186 (1995).  Precedent opinions of the 
General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 19.5 (2004).

Here, the Board finds that the arguments advanced by the 
veteran allege CUE with the requisite specificity.  Id.  
Accordingly, the Board will proceed to consider the merits of 
the veteran's claim.  

At the time of the November 1993 rating decisions, the law 
and regulations concerning the issue of service connection 
were essentially the same as now.  Service connection could 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1993).  

In addition, effective May 19, 1993, VA amended 38 C.F.R. 
§ 3.304 to add a new subpart (f), which provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  Further, 38 C.F.R. § 3.304(f) (1993) stated that 
if the claimed stressor were related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
58 Fed. Reg. 29,109 (1993); see also 38 U.S.C.A. § 1154(b) 
(West 1991).

Here, although not physically of record at the time of the 
November 1993 rating decisions, or indeed for many years 
thereafter, VA examiners had diagnosed the veteran as having 
PTSD due to his Vietnam experiences.  In fact, in light of 
Bell, which had already been decided, the Board recognized 
the importance of the outstanding VA records, in an October 
2002 Board development memorandum and in an October 2003 
remand, the Board specifically determined that this case 
required further development; in compliance with the Board's 
October 2003 remand, the RO obtained evidence from the 
Greenville, North Carolina, Vet Center showing that the 
veteran was diagnosed and treated for PTSD on November 23, 
1992, December 17, 1992, January 25, 1993, and since that 
time.  

The Board notes that this evidence, because it only became 
associated with the claims folder following the Board's 
remand, was not considered by the RO at the time of the 
November 1993 determinations.  Consistent with impression of 
Dr. Colligan, who in his October 1993 report diagnosed the 
veteran as having PTSD, as well as that of the physician who 
performed the February 1993 VA general medical examination, 
these VA examiners diagnosed the veteran as having PTSD, 
which reflects that the veteran had the condition at the time 
of the November 1993 rating decisions.  

Thus, because the correct facts, as they were known at the 
time, were not before the adjudicator, i.e., the VA treatment 
records reflecting that the veteran had PTSD, indicates that 
the RO's November 1993 determinations were predicated on an 
inaccurate basis.  Because had those records been reviewed 
they would have manifestly changed the outcome at the time it 
was made, the November 1993 determinations were clearly and 
unmistakably erroneous based on the record and law that 
constructively existed at the time of the November 1993 
rating actions.  Accordingly, the Board finds that the 
November 1993 rating decision contained CUE and that an 
effective date of service connection for PTSD of December 22, 
1992, is warranted.

As a final point, the Board notes that, given the above 
determination, it need not address the veteran's alternate 
argument seeking an earlier effective date of service 
connection for PTSD.


ORDER

An effective date of December 22, 1992, for the award of 
service connection for PTSD, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


